Case 18-18103        Doc 25     Filed 05/13/19     Entered 05/13/19 16:08:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18103
         Airickia T. Atwater-Potter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/26/2018.

         2) The plan was confirmed on 08/15/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/15/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/27/2018.

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18103             Doc 25         Filed 05/13/19    Entered 05/13/19 16:08:26              Desc          Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $920.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $920.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              $41.40
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $41.40

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim        Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed         Paid           Paid
 AmeriCash Loans LLC                     Unsecured           0.00      1,886.23      1,886.23           0.00         0.00
 AT&T Mobility II LLC                    Unsecured           0.00        528.81        528.81           0.00         0.00
 Build Card                              Unsecured         740.00           NA            NA            0.00         0.00
 Capital One                             Unsecured         233.00           NA            NA            0.00         0.00
 Capital One Auto Finance                Unsecured      7,683.00            NA            NA            0.00         0.00
 CarMax Auto Finance                     Secured       16,895.00     17,647.38     17,647.38         728.14       150.46
 City of Chicago Department of Revenue   Unsecured         200.00        925.59        925.59           0.00         0.00
 CNAC/MI106                              Unsecured           0.00           NA            NA            0.00         0.00
 Delaware Pl                             Unsecured           0.00           NA            NA            0.00         0.00
 First Premier Bank                      Unsecured         403.00           NA            NA            0.00         0.00
 Green Arrow                             Unsecured      1,300.00            NA            NA            0.00         0.00
 Illinois Lending Corporation            Unsecured      1,900.00       1,610.91      1,610.91           0.00         0.00
 Jefferson Capital Systems LLC           Unsecured         989.00        989.30        989.30           0.00         0.00
 Jefferson Capital Systems LLC           Unsecured         508.00        508.95        508.95           0.00         0.00
 Lendgreen                               Unsecured      1,000.00            NA            NA            0.00         0.00
 Midland Funding LLC                     Unsecured         380.00        379.93        379.93           0.00         0.00
 Midland Funding LLC                     Unsecured           0.00        817.06        817.06           0.00         0.00
 Pangea Properties                       Unsecured           0.00           NA            NA            0.00         0.00
 Plaza Services, Llc                     Unsecured     11,887.00            NA            NA            0.00         0.00
 Portfolio Recovery Associates           Unsecured           0.00        621.42        621.42           0.00         0.00
 Providian National Bank                 Unsecured           0.00      2,172.25      2,172.25           0.00         0.00
 Resurgent Capital Services              Unsecured           0.00        442.09        442.09           0.00         0.00
 Sprint                                  Unsecured      1,153.00       1,153.18      1,153.18           0.00         0.00
 Synchrony Bank/Walmart                  Unsecured           0.00           NA            NA            0.00         0.00
 US Dept of Education                    Unsecured     28,632.00     28,693.74     28,693.74            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18103        Doc 25      Filed 05/13/19     Entered 05/13/19 16:08:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,647.38            $728.14           $150.46
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,647.38            $728.14           $150.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,729.46               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $41.40
         Disbursements to Creditors                               $878.60

 TOTAL DISBURSEMENTS :                                                                         $920.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
